                                         Case 4:13-cv-03962-HSG Document 143 Filed 07/17/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ARVILLE WINANS,                                   Case No. 13-cv-03962-HSG
                                   8                   Plaintiff,                         ORDER GRANTING IN PART AND
                                                                                          DENYING IN PART PLAINTIFFS’
                                   9            v.                                        MOTION APPROVING
                                                                                          DISBURSEMENT OF REMAINING
                                  10    EMERITUS CORPORATION,                             SETTLEMENT FUNDS
                                  11                   Defendant.                         Re: Dkt. No. 139
                                  12
Northern District of California
 United States District Court




                                  13         Upon due consideration of Plaintiffs’ Motion for Approval of Disbursement of Remaining

                                  14   Settlement Funds (Dkt. No. 139, “Motion”), IT IS HEREBY ORDERED that:

                                  15            1. The Settlement Administrator (“KCC”) is directed to make supplemental settlement

                                  16                 payments to all class members who previously cashed their prior settlement checks

                                  17                 (“Supplemental Settlement Payments”).

                                  18            2. The per class member amount of the Supplemental Settlement Payments shall be
                                  19                 determined as follows. First, the move-in fees and initial monthly rent payment for

                                  20                 class member in question shall be divided by the total move-in fees and initial

                                  21                 month rent for all class members eligible for the Supplemental Settlement Awards

                                  22                 to derive a “Supplemental Settlement Payment Percentage.” The Supplemental

                                  23                 Settlement Payment Percentage shall then be applied to the remaining Settlement

                                  24                 Fund (net of the amounts specifically approved below) to derive the Supplemental

                                  25                 Settlement Payment amount. The Supplemental Settlement Payment checks shall

                                  26                 be subject to a 90-day check cashing deadline.
                                  27            3. All monies remaining in the Settlement Fund shall be used to pay the Supplemental

                                  28                 Settlement Awards, except as specifically provided below.
                                         Case 4:13-cv-03962-HSG Document 143 Filed 07/17/20 Page 2 of 2




                                   1            4. KCC shall retain the Late Claim Reserve, which in accordance with KCC’s

                                   2               recommendation, shall be reduced to $10,000. Any uncashed settlement checks

                                   3               from the above referenced supplemental distribution or prior distributions, shall be

                                   4               added to the Late Claim Reserve. The Late Claim Reserve shall remain in effect

                                   5               through and including the date that is 180 days from the date the supplemental

                                   6               distribution is completed.

                                   7            5. If any funds remain in the Late Claim Reserve on the date specified in paragraph 4

                                   8               above, KCC shall promptly pay all such funds to the Elder Abuse Prevention

                                   9               Program of the Institute of Aging, which is hereby approved as the designated cy

                                  10               pres recipient.

                                  11            6. KCC shall be paid for services and costs incurred to close out the Settlement Fund

                                  12               in an amount not to exceed $45,000
Northern District of California
 United States District Court




                                  13            7. Class Counsel’s application for supplemental attorneys’ fees of $125,590 and

                                  14               reimbursement of litigation costs in the amount of $905.91 is DENIED.

                                  15

                                  16         IT IS SO ORDERED.

                                  17   Dated: 7/17/2020

                                  18                                                ______________________________________
                                                                                    HAYWOOD S. GILLIAM, JR.
                                  19                                                United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
